Citation Nr: 1128728	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  06-25 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board notes that the above stated issue was remanded by the Board in March 2008 and September 2009 for further evidentiary development.  As will be further explained below, this development has been achieved and the issue is now ready for appellate review.

In January 2007, the Veteran testified at hearing before the undersigned at the Philadelphia, Pennsylvania, RO.  A transcript of the hearing has been associated with the claims folder.


FINDING OF FACT

The preponderance of the competent and credible evidence is against finding that the Veteran was exposed to herbicides while on active duty, that diabetes mellitus, type II, was present in service, or that the Veteran's diabetes mellitus, type II, is otherwise related to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by military service nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in July 2005 and April 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The April 2008 letter provided this notice to the Veteran.

The Board observes that the July 2005 letter was sent to the Veteran prior to the September 2005 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In this regard, the notice provided in the April 2008 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra, and after the notice was provided the case was readjudicated and a February 2009 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment records and private treatment records are associated with the claims folder.

In March 2008 and September 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the RO to request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used or tested in the area of Thailand in which the Veteran was stationed.  If the DoD did not verify exposure, the RO was then to send a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of any exposure to which the Veteran might have been subject.  The former having been accomplished following the March 2008 remand and the latter being accomplished following the September 2009 remand, the issue now returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  After a review of the record, the Board finds that an examination is not necessary.  While there is evidence of a current diagnosis, there is no evidence of an in-service event, injury, or disease that can be associated with the claimed disability.  Additionally as will be further explained below there is also no presumption of in-service occurrence.  As such, the Board finds that the Veteran has not satisfied all elements of McLendon.  Therefore, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its March 2008 and September 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review. 

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

The Veteran contends that he has diabetes mellitus, type II, as a result of his exposure to herbicides, while serving in Thailand during the Vietnam Era.

There are statutory presumptions and VA regulations implementing them, that are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d) (2010).  In the case of a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) (2010) are satisfied:  chloracne or other acneform disease consistent with chloracne if manifest to a degree of 10 percent within one year of date of last exposure, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2010).

On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.

For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a claimant must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525); see also General Counsel Opinion, VAOPGCPREC 27-97 (July 23, 1997).

Initially, the Board notes that the Veteran did not serve in the Republic of Vietnam during the Vietnam Era.  As indicated above, exposure is presumed in Veterans who set foot in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  However, the Veteran has not alleged, and the record does not indicate, that he ever set foot in Vietnam.  Instead, the Veteran has argued that he was exposed to herbicides while stationed in Thailand.   

In verifying herbicide exposure for locations other than Vietnam or the DMZ in Korea, VA will furnish the Veteran's description of exposure to VA Compensation and Pension (C&P) Service and will request a review of the Department of Defense's (DoD) inventory of herbicide operations to determine whether herbicides were used as alleged.  See VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 10(n).  If C&P service's review does not confirm herbicides were used as alleged, VA is then required to submit a request to the U.S. Army & Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  Id.

Additionally, the Veterans Benefits Administration (VBA) Fast Letter 09-20 issued in conjunction with a Memorandum for the Record provides updated information concerning herbicide use in Thailand during the Vietnam era.  See VBA Fast Letter 09-20 (May 6, 2009).  Previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand is replaced by a Memorandum for the Record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in this memorandum, then follow-up inquiries should be sent to the Army and Joint Services Records Research Center (JSRRC).

This Memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20 (May 6, 2009).  The Board also notes that this memorandum reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  Id.  While the 1966 missions involved the spraying of Malathion insecticide for "control of malaria carrying mosquitoes," these facts were noted as insufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.  Id.  Further, the Memorandum provides that if the Veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Id.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  Id.  Also, there are no studies that VA is aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.  Id.

In this instance, the Board notes the July 2010 Memorandum regarding the unavailability of supporting evidence of herbicide exposure noted that a request was submitted to JSRRC via DPRISWeb for any exposure to herbicides while the Veteran was stationed at U-Tapao Airfield, Thailand from January 1974 to April 1975.  JSRRC provided a negative response stating that available historical records do not document the spraying, testing, transporting, storage, or usage of Agent Orange at U-Tapao Airfield, Thailand.  The JSRRC response also noted that a review of the DoD listing of tactical herbicide spray areas and test sites outside the Republic of Vietnam does not include U-Tapao as a listed location.

The Board further notes that the Fast Letter also reflects that commercial (non tactical) herbicides may have been used on allied bases in Thailand.  Therefore, VBA has indicated that if a Veteran's military occupational specialty (MOS) or unit is one that regularly had contact with the base perimeter, such as security police and dog handlers, there was a greater likelihood of exposure to commercial pesticides, including herbicides.

The record reflects that the Veteran's MOS was that of a weapons mechanic, a specialty that would not have had regular contact with a base perimeter.  In any event, the Veteran has not alleged that he had regular contact with the base perimeter.  The Board notes that the Veteran stated at his January 2007 Travel Board hearing that the vegetation had been cleared around the edge of the base and that he did on occasion go off base and walk around.  However, the Veteran further noted that he never witnessed the spraying of any herbicides and his assessment that the local vegetation was removed through the application of herbicides appears to be based on speculation.  Moreover, the Veteran's service personnel records indicate that his overseas tour in Thailand began in January 1974, nearly a decade after tactical herbicides were last used in that country. 

The Board notes that the Veteran contends that his award of the Vietnam Service Medal further indicates that he should be entitled to the presumption.  While the Board notes that the Veteran has been awarded the Vietnam Service Medal, this medal was awarded was to service members who served "in Vietnam and the contiguous waters or airspace thereover" or "in Thailand, Laos, or Cambodia or the airspace, thereover, and in direct support of operations in Vietnam."  Thus, the receipt of the VSM is insufficient to show that the Veteran had service in Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed.Cir.2008) (only Veterans present on the landmass or inland waters of Vietnam are entitled to the presumption of service connection based on herbicide exposure, regardless of whether they were awarded the VSM).

Finally, service connection may be established under 38 C.F.R. § 3.303(b) (2010) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 (2010) and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  For Veterans who have served ninety (90) days or more of active duty service during a period of war, or during peacetime service after December 31, 1946, certain chronic disabilities, such as type II diabetes mellitus, are presumed to have been incurred in or aggravated by service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  There is no evidence that the Veteran was diagnosed with diabetes mellitus, type II, within one year of service separation.

Therefore, the Veteran enjoys no presumption provided by law or regulation in 38 U.S.C.A. § 1116(f) (West 2002) or 38 C.F.R. § 3.307(6)(iii) (2010).  The Board will limit its analysis to a direct service connection as required by Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Initially, the Board notes that the Veteran is currently diagnosed with type II diabetes mellitus.  In this regard, an August 2002 private treatment note from Ware Medical Associates noted that the approximate date of onset for diabetes mellitus, type II, was August 2002.  While the Board acknowledges that the Veteran has a current diagnosis of type II diabetes mellitus, there is no competent medical evidence that indicates that the Veteran suffered from type II diabetes mellitus while on active duty service.  Indeed, the Veterans service treatment records do not indicate that the Veteran was diagnosed while in service; both the Veteran's October 1973 entrance examination and September 1975 separation examination report the Veteran was in good health with his endocrine system being listed as normal.  Additionally the Board notes that subsequent periodic and annual examinations provided by the Air National Guard dating from November 1976 to October 1984 do not indicate that the Veteran had any problem with his endocrine system.  Indeed the only problem noted is that the Veteran failed to meet the weight requirements from November 1976 to March 1980.  

In fact, as noted above, the first diagnosis of record of type II diabetes mellitus is the August 2002 private treatment report.  The Board acknowledges the Veteran's statement at his January 2007 Travel Board hearing that he has had diabetes mellitus, type II, since 1999, but there is no medical evidence to corroborate that statement.  However, even allowing for the benefit of the doubt with regard to the onset, the earliest diagnosis of diabetes mellitus, type II, was twenty-four years after separation from active military service.  The Board finds that the twenty-four year lapse in time between the Veteran's active service and the first diagnosis of type II diabetes mellitus weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  As such, the Board finds that there is no competent and credible medical evidence of continuity of symptomatology with regard to the Veteran's diabetes mellitus, type II.

Finally, the Board notes the Veteran's statements that he has diabetes mellitus, type II, that is related to in-service herbicide exposure, and while the Veteran as a lay person is competent to provide evidence regarding any symptomatology, he is not competent to provide evidence regarding diagnosis, including the severity of a disease or disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2010); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board notes initially that the record contradicts the Veteran's contentions that tactical herbicides, such as Agent Orange, were used in Thailand at the time the Veteran was stationed there.  Furthermore, while commercial herbicides might have been used, the Veteran did not have an MOS that would have placed him in regular contact with the base perimeter.  As such, the Veteran's contentions with regard to herbicide exposure are afforded no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).  To the extent that the Veteran contends that a medical relationship exists between his diabetes mellitus, type II, and service, any such statements offered in support of the Veteran's claim do not constitute competent medical evidence and cannot be accepted by the Board because the Veteran does not have adequate medical education or experience to provide a competent and credible opinion on a complex matter such as the etiology of his diabetes mellitus, type II.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).

Therefore, while the Board acknowledges that the Veteran is currently diagnosed with diabetes mellitus, type II, there is no indication of any diagnosis during service or within the one year period thereafter.  In addition, after considering the length of time between service and post-service diagnosis and determining that the Veteran does not meet the requirements for any relevant presumptions, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for diabetes mellitus, type II.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


